           Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 1 of 31




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                          MIDLAND-ODESSA DIVISION

KEY ENERGY SERVICES, INC. AND               §
KEY ENERGY SERVICES, LLC,                   §
                                            §
      Plaintiffs,                           §
                                            §
v.                                          §                     1:21-CV-00714
                                                 CIVIL ACTION NO._______________
                                            §
CLARENCE BERTRAND AND AXIS                  §
ENERGY SERVICES, LLC,                       §
                                            §
      Defendants.                           §

                              ORIGINAL COMPLAINT

      Plaintiffs Key Energy Services, Inc. and Key Energy Services, LLC (collectively,

the “Company,” “KES,” or “Plaintiff”), by and through its undersigned attorneys, files

this Original Complaint against Clarence Bertrand (“Bertrand”) and Axis Energy

Services, LLC (“Axis”) (collectively, “Defendants”):

                             NATURE OF THE ACTION

      1.     In the two weeks before his resignation to join Axis as a vice president,

Bertrand misappropriated from KES, his then-employer, approximately 2,232 files

containing KES’s confidential and trade secret information.             He violated his

confidentiality agreement with KES1 and state and federal law protecting trade secrets.

Axis hired Bertrand in spite of his non-compete obligations to KES, which preclude him

from competing with KES in certain territories that are stated in the Key Energy Services,

Inc. Equity and Cash Incentive Plan Time-Vested Restricted Stock Unit Award

1
 See Exhibit A-1, Key Energy Services, Inc. 2019 Equity and Cash Incentive Plan Time-Vested
Restricted Stock Unit Award Agreement (Feb. 4, 2019).
            Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 2 of 31




Agreement (the “Agreement”) Bertrand signed in 2019.2 Nevertheless, it appears that

Bertrand is working for Axis in those geographic regions, most significantly, in the

Permian and Haynesville Basins. Bertrand further violated the Agreement’s covenants

when he solicited KES’s employees.

       2.     KES now sues Bertrand and Axis to protect its trade secret information

under the Defend Trade Secrets Act, 18 U.S.C. § 1836, and the Texas Uniform Trade

Secrets Act, TEX. CIV. PRAC. & REM. CODE § 134A.001, et seq. KES also sues Bertrand

for breach of the Agreement, and Axis for tortious interference with the Agreement. KES

seeks injunctive relief to protects its trade secrets, and enforce the terms of the

Agreement.

                                      THE PARTIES

       3.     Key Energy Services, Inc. is a Delaware corporation that maintains its

principal place of business at 1500 Citywest Blvd., Suite 800, Houston, Texas 77042.

       4.     Key Energy Services, LLC is a domestic limited liability company located

at 1500 Citywest Boulevard, Suite 800, Houston, Texas 77042-2380.

       5.     Clarence Bertrand is an individual whose last known address is 7117

Shaddock Ridge, Tyler, Texas 75703. Bertrand may be served with process at such

address. Service is requested at this time.

       6.     Axis Energy Services, LLC is a domestic limited liability company located

at 851 West Harrison Road, Longview, Texas 75604. Axis may be served with process


2
 The Agreement included confidentiality, non-disclosure, non-competition, and non-solicitation
covenants. See Exh. A-1.


                                        Page 2 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 3 of 31




through its registered agent, Capitol Corporate Services, Inc., 206 East 9th Street, Suite

1300, Austin, Texas 78701-1300. Service is requested at this time.

                             JURISDICTION AND VENUE

       7.     The Court has original jurisdiction of this matter pursuant to 28 U.S.C.

§ 1331, because this action involves a claim arising under the Defend Trade Secrets Act

(“DTSA”), 18 U.S.C § 1836.

       8.     This Court has supplemental jurisdiction over this matter to the extent it

involves state law claims, pursuant to 28 U.S.C. § 1367. Such claims upon which this

Complaint are premised are so closely related to the DTSA claim, that they are part of the

same case and controversy.

       9.     This Court has authority to award the requested temporary restraining order

and preliminary injunction under Federal Rule of Civil Procedure 65(a), (b). See also 28

U.S.C. § 1651.

       10.    This Court has personal jurisdiction over Bertrand because he committed

wrongful conduct in the Western District of Texas, specifically in Midland/Odessa,

Texas, when he misappropriated KES’s trade secrets. Based on Bertrand’s conduct and

employment with KES in the Midland/Odessa, Texas market, it was foreseeable that

Bertrand would be required to appear to respond to KES’s claims in the United State

District Court for the Western District of Texas.

       11.    This Court has personal jurisdiction over Axis because it is a Texas based

company, engaged in business in the Western District of Texas, and it engaged in a tort in




                                       Page 3 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 4 of 31




this District when it hired Bertrand in violation of the Agreement. Axis’s conduct was

purposefully directed toward the forum State of Texas.

       12.     KES employed Bertrand to work in the Permian Basin, and hired him to

work in Midland/Odessa. Based on the conduct of Bertrand and Axis, it was foreseeable

that Bertrand and Axis would be required to appear to respond to KES’s claims in the

United States District Court for the Western District of Texas.

       13.      Venue is proper in the United States District Court for the Western

District of Texas pursuant to 28 U.S.C. § 1391 because a substantial part of the events

giving rise to the claims in this action occurred in this judicial district.

                               FACTUAL BACKGROUND

A.     Bertrand’s Employment with the Company.

       14.     KES is comprised of numerous entities, including Key Energy Services,

Inc., and its wholly owned subsidiary, Key Energy Services, LLC.3              Key Energy

Services, Inc. is a publicly traded company on the OTC.4 Key Energy Services, LLC is

the entity through which KES employs its workforce, including its former employee,

Bertrand.5

       15.     KES provides energy production solutions and services for exploration and

production companies.6 It specializes in oil and gas well servicing, which includes, but is




3
  See Exh. A, Decl. of Turner Phipps ¶ 2 (Aug. 16, 2021).
4
  See Exh. A ¶ 3.
5
  See Exh. A ¶ 3.
6
  See Exh. A ¶ 6.


                                          Page 4 of 31
              Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 5 of 31




not limited to, workovers, cementing, completing, and acidizing wells.7 KES operates in

Texas, California, Colorado, Louisiana, Montana, New Mexico, North Dakota,

Oklahoma, Pennsylvania, Utah, West Virginia, and Wyoming, and is headquartered in

Houston, Texas. 8

       16.     In 2017, KES hired Bertrand to work as a Service Manager, Cementing for

Key Energy Services, Inc.9 Bertrand’s position was based out of Midland/Odessa.10 In

2019, KES changed Bertrand’s position to Area Director of Key Energy Services, LLC.11

Bertrand’s position was based out of the Permian Basin Marketplace.12 The Permian

Basin expands across West Texas and Southeast New Mexico.13 KES’s Permian Basin
                                                       14
headquarters are currently located in Odessa, Texas.        Midland, Texas is located in

Midland County. Odessa, Texas is located in Ector County.

       17.     As Area Director, Bertrand was responsible for the Company’s Permian

Basin plugging and abandonment (“P&A”), remedial cementing, and acidizing services

business.15    Bertrand was a specialist in remedial cementing and provided technical

guidance outside of the Permian Basin.16       In 2020, Bertrand assumed additional

responsibility for the Company’s Permian Basin completions business.17


7
  See Exh. A ¶ 6.
8
  See Exh. A ¶ 6.
9
  See Exh. A ¶ 8.
10
   See Exh. A ¶ 8.
11
   See Exh. A ¶ 9.
12
   See Exh. A ¶ 9.
13
   See Exh. A ¶ 5.
14
   See Exh. A ¶ 7.
15
   See Exh. A ¶ 9.
16
   See Exh. A ¶ 9.
17
   See Exh. A ¶ 9.


                                      Page 5 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 6 of 31




       18.     Bertrand lived in Tyler, Texas, but his KES office was located in

Midland.18 He spent approximately ten out of every fourteen days working out of the

Company’s Midland office and/or elsewhere in the Permian Basin.19

B.     KES’s Trade Secrets.

       19.     The Company develops and maintains confidential and proprietary

information and trade secrets that are essential to the successful operation and course of

conducting its business (the “Confidential Information and Trade Secrets”). 20 This

information includes, but is not limited to, documents and information related to or

reflecting: (a) the Company’s processes and procedures for performing our services;

(b) Company customer lists, contact information, data about customer spend and revenue,

and prospective customer lists and contact information; (c) lists and information about the

Company’s vendors and suppliers associated with materials and expenses; (d) financial

information about KES operations, including KES pricing information and strategy, bids

and bid methodologies, expenses, labor costs, and personnel information; and

(e) KES business plans and commercial strategies.21

       20.     KES’s Confidential Information and Trade Secrets give it a competitive

advantage that the Company protects through various policies and procedures. 22 KES

protects its Confidential Information and Trade Secrets by, among other things: password

protecting Company computers, requiring new hires to review and acknowledge the KES

18
   See Exh. A ¶ 9.
19
   See Exh. A ¶ 9.
20
   See Exh. A ¶ 18.
21
   See Exh. A ¶ 18.
22
   See Exh. A ¶ 19.


                                       Page 6 of 31
                Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 7 of 31




handbook and code of conduct that address the handling of KES confidential information

and intellectual property, requiring password protected access to KES servers, restricting

file access for sensitive documents, maintaining and abiding by a delegation of authority

matrix for sensitive documents and information, controlling access to KES office space

by badges and keys, and requiring employees to tender all KES property upon

termination.23

          21.    Upon joining the Company, Bertrand executed (a) an acknowledgement of

his receipt and agreement to abide by Company policies set forth in the Company

handbook; and (b) an acknowledgement to abide by the Company’s code of conduct.24

A true and correct copy of each acknowledgement is attached hereto as Exhibit A-2, and

is incorporated by reference herein.

          22.    Throughout Bertrand’s tenure of employment with the Company, the

Company entrusted him with access to the Company’s Confidential Information and

Trade Secrets.25

C.        The Agreement.

          23.    In 2019, Bertrand signed the Agreement in connection with the Company

issuing him Key Energy Services, Inc. stock awards.26 A true and correct copy of the

Agreement is attached to the Complaint as Exhibit A-1, and is incorporated by reference

herein.

23
   See Exh. A ¶ 19.
24
   See Exh. A ¶ 20; see also Exh. A-2, Employee Acknowledgement and Consent (Jun. 29, 2017)
and Certificate of Compliance (Jun. 29, 2017).
25
   See Exh. A ¶ 21.
26
   See Exh. A ¶ 12; see also Exh. A-1.


                                       Page 7 of 31
               Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 8 of 31




         24.     Among other things, the Agreement included covenants Bertrand made to

protect and not utilize post-employment any of KES’s Confidential Information.27




27
     See Exh. A-1 p. 11 ¶ 3. The Agreement defines Confidential Information as:

         3. Definition of Confidential Information. As used herein, “Confidential
         Information” means all non-public or proprietary information of, or related to,
         the Company or any of its subsidiaries, including, without limitation, all designs,
         ideas, concepts, improvements, product developments, discoveries and inventions,
         whether patentable or not, that (i) are acquired by or disclosed to the Participant
         during the period that the Participant is or has been employed or affiliated with
         the Company or any of its subsidiaries (whether acquired or disclosed during
         business hours or otherwise and whether acquired or disclosed on the Company’s
         premises or otherwise) or (ii) relate to the businesses or properties, products or
         services of the Company or any of its subsidiaries (including all such information
         relating to technical information, including engineering and scientific research,
         development, methodology, devices and processes; formulas and chemical
         compositions; blueprints, designs and drawings; financial information, budgets,
         projections and results; business and marketing plans, strategies, and programs;
         employee and contractor lists and records; business methods, and operating and
         production procedures; pricing, sales data, prospect and customer lists and
         information; supplier and vendor lists and information; terms of commercial
         contracts, as well as all such information relating to corporate opportunities,
         operations, future plans, methods of doing business, business plans, strategies for
         developing business and market share, research, financial and sales data, pricing
         terms, evaluations, opinions, interpretations, acquisition prospects, the identity of
         customers or acquisition targets or their requirements, the identity of key contacts
         within customers’ organizations or within the organization of acquisition
         prospects, or marketing and merchandising techniques, prospective names and
         marks). Moreover, all documents, presentations, drawings, memoranda, notes,
         records, files, correspondence, manuals, models, specifications, computer
         programs, e-mail, voice mail, electronic databases, maps, data, models and all
         other writings or materials of any type including or embodying any Confidential
         Information shall be the sole and exclusive property of the Company or any of its
         subsidiaries and is subject to the same restrictions on disclosure applicable to all
         Confidential Information as set forth above. Confidential Information does not
         include any information that is or becomes generally available to the public other
         than as a result of a disclosure or wrongful act of the Participant or any of the
         Participant’s agents or which was known to Executive prior to his employment
         with the Company.

Id.


                                             Page 8 of 31
            Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 9 of 31




Bertrand also agreed to non-compete and non-solicitation obligations.28 Specifically, the

Agreement:

              a.      Prohibits Bertrand from “disclos[ing] any Confidential Information

       to any person or entity and [from] us[ing] any Confidential Information except for

       the benefit of the Company or its subsidiaries or with the express written consent

       of the Chief Executive Officer or the General Counsel of the Company;”29

              b.      Requires Bertrand, upon the termination of his employment from

       KES, to “promptly surrender and deliver to the Company all documents (including

       electronically stored information) and all copies thereof and all other materials of

       any nature containing or pertaining to all Confidential Information” in Bertrand’s

       “possession, custody or control” and prohibits Bertrand from “retain[ing] any such

       document or other materials or property;”30

              c.      For a period of twelve (12) months following the termination of

       Bertrand’s employment, the Agreement, prohibits Bertrand from competing in the

       Market Area with KES,31 appropriating Business Opportunities32 from KES in the


28
   See Exh. A-1 pp. 10–14.
29
   See Exh. A-1 p. 10 ¶ 1.
30
   See Exh. A-1 p. 13–14 ¶ 5.
31
   See Exh. A-1 p. 12 ¶ 4.b.i. The Agreement defines “Market Area” as:

       “Market Area” means: onshore land areas in the Continental United States in (a)
       each county in which [Bertrand] was based or performed material services on
       behalf of the Company or any of its subsidiaries; and (b) each of the following
       basins and oil and gas shale plays: Bakken, Barnett, Denver-Julesberg, Eagle
       Ford, Fayetteville, Granite Wash, Haynesville, Marcellus, Mississippi Lime,
       Niobrara, Permian, Powder River, SCOOP, STACK, Tuscaloosa, Williston, and
       Woodford; provided, however, a basin or play shall not be included within the
       Market Area if: (1) the Participant had no direct or indirect responsibilities with


                                          Page 9 of 31
            Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 10 of 31




       Market Area,33 soliciting customers or suppliers with whom Bertrand had contact

       in the last twenty-four months of Bertrand’s employment; 34 and

               d.      Prohibits Bertrand from soliciting, canvassing, approaching,

       encouraging, enticing or inducing any KES employee or contractor to terminate

       their employment or engagement with KES.35




       respect to such basin or play during the last 24 months of the Participant’s
       employment or engagement with the Company or any of its subsidiaries, or (2)
       the Participant obtained no Confidential Information with respect the Company’s
       or any of its subsidiaries’ Business in such basin or play.

Id. p. 13 ¶ 4.c.iii (emphasis added).
32
   The Agreement defines “Business Opportunities” and “Business” as follows:

       i. “Business” means the business and operations that are the same or similar to
       those performed by the Company or any of its subsidiaries and for which the
       Participant obtained Confidential Information or had direct or indirect
       responsibilities during the period of the Participant’s employment with the
       Company or any of its subsidiaries, which business and operations include (if
       Participant obtained Confidential Information or had direct or indirect
       responsibilities with respect to such business and operations on behalf of the
       Company or any of its subsidiaries during the period of his or her employment):
       rig-based and coiled tubing-based well maintenance and workover services, well
       completion and recompletion services, fluid management services, and fishing
       and rental services.

       ii. “Business Opportunity” shall mean any commercial, investment or other
       business opportunity relating to the Business.

See Exh. A-1 p. 13 ¶ 4.c.i–ii .
33
   See Exh. A-1 p. 12 ¶ 4.b.ii.
34
   See Exh. A-1 p. 12 ¶ 4.b.iii.
35
   See Exh. A-1 p. 12 ¶ 4.b.iv.


                                        Page 10 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 11 of 31




D.     Bertrand’s Joins Axis and Violates the Non-Compete and Non-Soliciation
       Covenants.

       25.     On August 2, 2021, Bertrand resigned from KES and advised that he had
                                 36
accepted a position with Axis.        August 2, 2021 was his last day at KES.37 Upon

information and belief, Bertrand currently works as a vice president of Axis.38

       26.     Axis and KES are direct competitors.39 Axis specializes in oil and gas well

servicing.40 This includes, but is not limited to workovers, cementing, completing, and

acidizing wells.41 While KES is a larger company than Axis, KES and Axis have a

similar structure and product offering. 42 Axis operates in many states across the country,

and has a large presence in the Permian.43 Upon information and belief, Axis maintains

an operational presence in East Texas (Haynesville), South Texas (Eagle Ford), North

Dakota (Bakken), Oklahoma (SCOOP / STACK), Ohio (Marcellus), Pennsylvania

(Marcellus), and West Virginia (Marcellus).44

       27.     To date, two KES employees have informed Turner Phipps, KES Vice

President of the Permian Basin, that Bertrand attempted to solicit them to work at Axis or

encouraged them to leave KES for Axis: (1) a Company District Manager informed

Phipps that Bertrand asked him if he was interested in working with Bertrand at Axis;

and (2) a Company Senior Service Supervisor informed Phipps that Bertrand advised him
36
   See Exh. A ¶ 14.
37
   See Exh. A ¶ 14.
38
   See Exh. A ¶ 15.
39
   See Exh. A ¶ 13.
40
   See Exh. A ¶ 13.
41
   See Exh. A ¶ 13.
42
   See Exh. A ¶ 13.
43
   See Exh. A ¶ 13.
44
   See Exh. A ¶ 13.


                                       Page 11 of 31
              Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 12 of 31




that the Company did not value him as an employee and that Bertrand invited him to

work at Axis.45       Phipps encouraged these employees to remain with KES.46        Two

additional KES employees, a Company District Manager of Cementing and a Senior

Supervisor, advised Phipps that they had no intention of following Bertrand to Axis, and

Phipps encouraged these employees to remain at KES.47 Phipps understood their

comments to mean that Bertrand extended the invitation for them to join him at Axis.48

        28.     The facts demonstrate Bertrand is performing work for Axis in violation of

his non-compete obligations to KES.         The Agreement defines “Market Area” for

purposes of the non-compete to include the Permian Basin and the counties in which

Bertrand performed material services for KES.49

        29.     The Permian Basin affects Andrews, Borden, Brewster, Cochran, Coke,

Concho, Cottle, Crane, Crockett, Crosby, Culberson, Dawson, Dickens, Ector, Edwards,

El Paso, Fisher, Floyd, Gaines, Garza, Glasscock, Hale, Hockley, Howard, Hudspeth,

Irion, Jeff Davis, Loving, Lubbock, Lynn, Martin, McCulloch, Midland, Mitchell,

Motley, Nolan, Pecos, Reagan, Reeves, Schleicher, Scurry, Sterling, Stonewall, Sutton,

Terrell, Terry, Tom Green, Upton, Val Verde, Ward, Winkler, and Yoakum counties in

Texas and Eddy and Lea counties in New Mexico.50




45
   See Exh. A ¶ 16.
46
   See Exh. A ¶ 16.
47
   See Exh. A ¶ 17.
48
   See Exh. A ¶ 17.
49
   See, infra, note 31.
50
   See Exh. A ¶ 5.


                                        Page 12 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 13 of 31




       30.     Bertrand appears to be working for Axis in the Permian Basin based on at

least two facts: (i) he solicited KES Permian Basin-based employees to join Axis;51 and

(ii) many of the 2,232 files he stole relate to KES’s operations in the Permian.52

       31.     Based on the Agreement, Bertrand should also be barred from competing

against KES in the other geographic territories for which he worked while at KES.53

Specifically, in addition to the Permian Basin, Bertrand:

               a.      Was involved in proposing cementing projects in East Texas

        (Haynesville Basin) and South Texas (Eagle Ford Basin and Brazos River Valley

        Basin) in or about the spring of 2021;54

               b.      Was involved in assessing projects in Wyoming (Powder River

        Basin) in or about the spring of 2020; 55

               c.      Was involved in assessing projects in North Dakota (Bakken Basin)

        in or about April 2020. 56

               d.      Provided technical assistance and expertise to KES’s area salt water

        disposal manager for a saltwater disposal well project in East Texas (Haynesville

        Basin) in or about April, May, and July of 2019; 57 and




51
   See Exh. A ¶ 16; see also ¶ 17.
52
   See Exh. A ¶ 22.
53
   See Exh. A ¶ 10–12.
54
   See Exh. A ¶ 10.a.
55
   See Exh. A ¶ 10.b.
56
   See Exh. A ¶ 10.c.
57
   See Exh. A ¶ 11.a.


                                        Page 13 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 14 of 31




               e.    Provided technical assistance and expertise to KES’s area salt water

        disposal manager for a saltwater disposal well in Webb County, Texas in or about

        March 2020. 58

E.     Bertrand’s Misappropriation of KES’s Confidential Information and Trade
       Secrets.

       32.     Following Bertrand’s resignation, the Company retained RICOH USA

(“RICOH”) to conduct a forensic analysis of his Company issued mobile phone and the

laptop (“Laptop”) that Bertrand used from approximately March 2021 until his

resignation on August 2, 2021.59

       33.     RICOH discovered the following critical facts:

               a.    Bertrand used five USB flash drives with his Laptop between

        April 1, 2021 and July 31, 2021.60

               b.    Two USB flash drives were first connected and last connected to his

        computer on Saturday, July 31, 202161—two days before Bertrand resigned.

               c.    Two USB flash drives were last connected and last removed on

        July 14, 2021.62

               d.    Approximately 2,232 files were taken from the computer onto the

        USB flash drives on July 14 and 31, 2021.63


58
   See Exh. A ¶ 11.b.
59
   See Exh. A ¶ 22.
60
   See Exh. B ¶ 6. All [5] USB flash drives were connected by the Microsoft user “cbertrand.”
See id.
61
   See Exh. B ¶ 6.
62
   See Exh. B ¶ 6.
63
   See Exh. B ¶ 7. RICOH discovered forensic artifacts on the Laptop that “show that at least
forty-four . . . files and folders were copied to removable media.” See id. “There is no known


                                        Page 14 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 15 of 31




       34.     A sample of the copied 2,232 file/folder details are listed below: 64

               a.     Folder: D:\Expense File

                       i.     Date Copied to Removable Media: July 31, 2021

                      ii.     Removable        Media:    USB                   DISK          2.0,
                              Serial #: 070192E05BB2A629

               b.     Folder: D:\Operations

                       i.     Date Copied to Removable Media: July 31, 2021

                      ii.     Removable        Media:    USB                   DISK          2.0,
                              Serial #: 070192E05BB2A629

               c.     Folder: D:\Customer Info

                       i.     Date Copied to Removable Media: July 31, 2021

                      ii.     Removable        Media:    USB                   DISK          2.0,
                              Serial #: 070192E05BB2A629

               d.     Folder: D:\Cost Bucket

                       i.     Date Copied to Removable Media: July 31, 2021

                      ii.     Removable        Media:    USB                   DISK          2.0,
                              Serial #: 070192E05BB2A629

               e.     Folder: D:\Cement Notes

                       i.     Date Copied to Removable Media: July 31, 2021

                      ii.     Removable        Media:    USB                   DISK          2.0,
                              Serial #: 070192EF2BEAA862


log file on the [Laptop] that stores information about” the specific files copied to USB flash
drives. See id. A forensic examination of the flash drives themselves is required to determine all
data copied. See id. RICOH discovered that the “folder structure and the folder names found
copied to the” flash drives matched the “folder structure and folder names found on the local
drive for the [L]aptop.” See id. RICOH used “this folder structure and folder names” to
determine that “it is probable that the [flash drives] contain[] approximately 2232 files with the
bulk of the files coming from one directory named and located at
‘C:\Users\cbertrand\Documents\My Documents\’.” See id.
64
   See Exh. B ¶ 7.


                                          Page 15 of 31
                Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 16 of 31




                  f.    Folder: D:\Personal

                         i.    Files Accessed: SalNW.xlsx, Key Numbers.xlsx

                        ii.    Date Copied to Removable Media: July 31, 2021

                       iii.    Removable        Media:    USB             DISK         2.0,
                               Serial #: 070192EF2BEAA862

                  g.    Folder: D:\Call Sheets

                         i.    Subfolders Include: Bluestone, Chevron, Endeavor, Kinder
                               Morgan, OXY, Past Data, Pioneer, Shell WPX, XTO

                        ii.    Date Copied to Removable Media: July 31, 2021

                       iii.    Removable        Media:    USB             DISK         2.0,
                               Serial #: 070192EF2BEAA862

                  h.    Folder: D:\My Documents

                         i.    Subfolders Include: Clay Erwin, Completion Bucket,
                               Operations, Customer Info, Cost Bucket, Cement Notes, Call
                               Sheets

                        ii.    Date Copied to Removable Media: July 14, 2021

                       iii.    Removable          Media:        General             UDisk,
                               Serial #: 1404291539352803987500

                  i.    Folder: D:\My Documents\Personal

                         i.    File Accessed: BertrandNet2.xlsx

                        ii.    Date Copied to Removable Media: July 14, 2021

                       iii.    Removable          Media:           General          UDisk,
                               Serial #: 000000000000020C65

          35.     KES reviewed RICOH’s analysis and uncovered significant Confidential

Information and Trade Secrets in the file/folders that Bertrand misappropriated.

          36.     For example, in the “Cement Notes” folder, KES discovered the following:

65
     See Exh. B ¶ 7.


                                         Page 16 of 31
           Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 17 of 31




               a.     KES’s proprietary common operating guidelines (“COGs”).66 KES

       developed their COGs for the purpose of documenting its best practices and

       business procedures.67     COGs include detailed information about how KES

       performs its services.68 KES put forth significant resources to develop its COGs
                                                    69
       for their sole use by KES employees.              KES’s COGs give the Company a

       strategic advantage in the marketplace. 70

               b.     Financial information related to KES’s profit and loss statements,

       customer mix, and pricing strategies for their cementing business. 71

               c.     Personnel information for cementing employees in the Permian

       Basin. 72 This information includes, but is not limited to, employee names, roles,

       hire dates, statuses, annual salaries, and changes in salaries.73

               d.     A business case with financial performance of the KES cementing

       business.74 The business case reflects profits, losses, and revenues by customer for

       2018.75 It further reflects the business strategies KES planned to undertake by




66
   See Exh. A-1 ¶ 23.a.
67
   See Exh. A-1 ¶ 23.a.
68
   See Exh. A-1 ¶ 23.a.
69
   See Exh. A-1 ¶ 23.a.
70
   See Exh. A-1 ¶ 23.a.
71
   See Exh. A-1 ¶ 23.b.
72
   See Exh. A-1 ¶ 23.c.
73
   See Exh. A-1 ¶ 23.c.
74
   See Exh. A-1 ¶ 23.d.
75
   See Exh. A-1 ¶ 23.d.


                                        Page 17 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 18 of 31




       customer for 2019 and revenue projections by customer.76           The case reflects

       customer mix, revenue, and KES’s business strategies.77

       37.     The “Call Sheets” file/folder contains, among other things: directions to a

customer wells, the well plugging specifications and processes, customer names, phone

numbers, and KES’s work history by customer.78

       38.     The    “Completion    Bucket”    file/folder   contains   KES   Confidential

Information and Trade Secrets including, but not limited to: 79

               a.     Personnel information for completion employees in the Permian

       Basin.80 This information includes, but not limited to, employee names, roles, hire

       dates, statuses, annual salaries, and changes in salaries.81

               b.     Logs of ongoing work for KES customers and the labor employed at

       each site.82 This information includes an organizational chart and staffing strategy

       for the completion yard.83

               c.     Month-over-month profit and loss statements, from August 2019

       through 2021, for KES’s completions business; and monthly profit and loss

       statements dated as recently as May 2021.84




76
   See Exh. A-1 ¶ 23.d.
77
   See Exh. A-1 ¶ 23.d.
78
   See Exh. A-1 ¶ 24.
79
   See Exh. A-1 ¶ 25.
80
   See Exh. A-1 ¶ 25.a.
81
   See Exh. A-1 ¶ 25.a.
82
   See Exh. A-1 ¶ 25.b.
83
   See Exh. A-1 ¶ 25.b.
84
   See Exh. A-1 ¶ 25.c.


                                        Page 18 of 31
           Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 19 of 31




               d.     Copies of KES’s monthly financial reports that KES circulates

       among its management teams.85

               e.     Pricing sheets for KES’s cementing materials and equipment.86

               f.     KES vendor receipts, which reflect pricing information.87

               g.     Daily revenue reports, by customer, from September 2020 through

       July 2021.88 These breakdowns include customer weight, which reveals how

       much each customer contributes to KES’s monthly revenue.89

               h.     Numerous proposals KES submitted to active customers.90 While

       Bertrand oversaw KES’s Permian Basin P&A, remedial cementing, acidizing

       services, and completions business lines (in addition to providing cementing

       technical expertise across the Company), the information contained herein covers

       numerous other KES business lines and reflects: rates, line item proposals,
                                                                                         91
       inspection rates, equipment rates, terms and conditions, and collection terms.

       Customers who receive KES proposals understand that the information contained

       therein is confidential, proprietary, and trade secret to KES.92 One proposal within

       the “Customers” subfolder is dated as recently as April 2021. 93




85
   See Exh. A-1 ¶ 25.d.
86
   See Exh. A-1 ¶ 25.e.
87
   See Exh. A-1 ¶ 25.f.
88
   See Exh. A-1 ¶ 25.g.
89
   See Exh. A-1 ¶ 25.g.
90
   See Exh. A-1 ¶ 25.h.
91
   See Exh. A-1 ¶ 25.h.
92
   See Exh. A-1 ¶ 25.h.
93
   See Exh. A-1 ¶ 25.h.


                                       Page 19 of 31
               Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 20 of 31




                 i.       Project AFE Requests (“PARs”), which track KES’s spend by

       project.94 These documents reflect labor and material costs with a breakout of the

       totals by rig and year, comments on customers, and the split of internal versus

       external labor.95

       39.       KES will suffer immediate and irreparable harm if Bertrand is not enjoined

from using the Confidential Information and Trade Secrets that he misappropriated from

Plaintiff.96

                                   CLAIMS FOR RELIEF

                             COUNT I – BERTRAND AND AXIS
                           Violation of the Defend Trade Secrets Act
                                    18 U.S.C. § 1836, et. seq.

       40.       KES incorporates by reference the preceding paragraphs of this Original

Complaint as if the same were forth in full herein.

       41.       KES owns valuable trade secrets which KES has spent significant resources

developing.

       42.       The trade secrets are kept confidential and not publicly disclosed.

       43.       KES afforded Bertrand access to and use of its trade secrets in the course of

his employment with KES.

       44.       The trade secrets to which Bertrand had access are related to KES’s

services and products that are used in, or intended for use in, interstate commerce.




94
   See Exh. A-1 ¶ 25.i.
95
   See Exh. A-1 ¶ 25.i.
96
   See Exh. A-1 ¶ 26.


                                          Page 20 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 21 of 31




       45.     Misappropriation of this type of information undermines KES’s

competitive position in the highly competitive industry of energy production solutions

and services for exploration and production companies, including oil and gas well

servicing.

       46.     Upon information and belief, Bertrand misappropriated KES’s trade secrets

in order to benefit himself through his employment with Axis, a competitor of KES.

       47.     Upon information and belief, Bertrand is presently employed as a vice

president of Axis.

       48.     Bertrand’s conduct is knowing, willful, intentional, malicious, unprivileged,

in bad faith, and caused — and will continue to cause — immediate and irreparable harm

to KES, as well as causing KES to suffer compensatory damages in an amount to be

proved at trial.

       49.     Pursuant to § 1836(b)(3)(A) of the Defend Trade Secrets Act, KES is

entitled to injunctive relief from this Court. KES will suffer irreparable harm if the Court

does not enter a temporary restraining order and preliminary injunction against the

Defendants as set forth, infra, in paragraph 80.

                          COUNT II – BERTRAND AND AXIS

                     Violation of the Texas Uniform Trade Secrets Act
                            Tex. Civ. Prac. & Rem. Code § 134A

       50.     KES incorporates by reference the preceding paragraphs of this Original

Complaint as if fully set forth herein.




                                          Page 21 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 22 of 31




       51.     By virtue of his employment relationship with KES, Bertrand was obligated

to maintain the confidentiality of KES’s trade secrets.

       52.     KES’s trade secrets are kept confidential and are not publicly disclosed, and

KES derives value from the confidentiality of such information.

       53.     Upon information and belief, Bertrand has misappropriated KES’s trade

secrets in violation of the Texas Uniform Trade Secrets Act. Bertrand then immediately

began employment as a vice president of KES’s direct competitor, Axis.

       54.     Upon information and belief, Bertrand has used, or inevitably will use

and/or disclose, KES’s trade secrets as a vice president of Axis, a competitor of KES.

       55.     This misappropriation is unauthorized and conducted with the specific

intent to harm KES and exploit KES’s competitive position in the highly competitive

industry of energy production solutions and services for exploration and production

companies, including oil and gas well servicing.

       56.     Bertrand’s actions have been deliberate, willful, and malicious.

       57.     As a direct and proximate result of Bertrand’s misappropriation of Key’s

trade secrets, KES has suffered and will continue to suffer actual damages, and

Defendants have been unjustly enriched as a result.

       58.     The threatened and actual injuries that KES has suffered or will suffer are

immediate and irreparable. Because of the difficulty in quantifying injury and harm to

KES ability to compete, acquire, and maintain a competitive advantage through its trade

secrets and Bertrand’s wrongful use of such information, monetary damages alone will

not adequately compensate KES for Bertrand’s misappropriation and use/inevitable


                                        Page 22 of 31
             Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 23 of 31




disclosure of KES’s trade secrets. KES, therefore, lacks an adequate and complete

remedy at law and an equitable remedy is appropriate in addition to monetary damages.

       59.     Pursuant to § 134A.003 of the Texas Civil Practice and Remedies Code,

KES is entitled to injunctive relief from this Court. KES will suffer irreparable harm if

the Court does not enter a temporary restraining order and preliminary injunction against

the Defendants, as set forth, infra, in paragraph 80.

                                COUNT III - BERTRAND
                                  Breach of Contract

       60.     KES incorporates by reference the preceding paragraphs of this Original

Complaint as if fully set forth herein.

       61.     Bertrand and Key Energy Services, Inc. entered into the Agreement, which

is a valid and binding contract. KES performed its obligations under the Agreement and

all conditions precedent have occurred or have been performed.

       62.     Bertrand has breached, and continues to breach multiple terms of the

Agreement.

       63.     Under the terms of the Agreement, Bertrand agreed and was obligated to

return KES’s Confidential Information (as defined in the Agreement) upon his

termination of employment from KES.

       64.     Bertrand has materially breached the Agreement by copying KES’s

Confidential Information (as defined in the Agreement) to removable drives, which he

retained upon the termination of his employment from KES.




                                          Page 23 of 31
            Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 24 of 31




      65.     Under the terms of the Agreement, Bertrand agreed and was obligated not

to disclose or use KES’s Confidential Information (as defined in the Agreement) except

for the benefit of KES or with KES’s consent.

      66.     Bertrand has materially breached the Agreement by copying KES’s

Confidential Information (as defined in the Agreement) to removable drives, which he

retained upon the termination of his employment from KES.

      67.     Under the terms of the Agreement, for the twelve months following the

termination of his employment, Bertrand agreed and was obligated not to solicit, canvass,

approach, encourage, entice or induce any employee or contractor of KES to terminate

his, her or its employment or engagement therewith.

      68.     Bertrand has materially breached the Agreement by soliciting, approaching,

encouraging, enticing and/or inducing KES employees to terminate their employment

with KES.

      69.     Under the terms of the Agreement, for the twelve months following the

termination of his employment, Bertrand agreed and was obligated not to engage in or

carry on within the Market Area in competition KES in any aspect of the Business (as

defined in the Agreement). The Agreement defines the Market Area as:

      “Market Area” means: onshore land areas in the Continental United States
      in (a) each county in which [Bertrand] was based or performed material
      services on behalf of the Company or any of its subsidiaries; and (b) each
      of the following basins and oil and gas shale plays: Bakken, Barnett,
      Denver-Julesberg, Eagle Ford, Fayetteville, Granite Wash, Haynesville,
      Marcellus, Mississippi Lime, Niobrara, Permian, Powder River, SCOOP,
      STACK, Tuscaloosa, Williston, and Woodford; provided, however, a basin
      or play shall not be included within the Market Area if: (1) the Participant
      had no direct or indirect responsibilities with respect to such basin or play


                                      Page 24 of 31
                Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 25 of 31




          during the last 24 months of the Participant’s employment or engagement
          with the Company or any of its subsidiaries, or (2) the Participant obtained
          no Confidential Information with respect the Company’s or any of its
          subsidiaries’ Business in such basin or play. 97

          70.     Bertrand has materially breached the Agreement by beginning employment

with Axis. Bertrand was based in and performed material services on behalf of KES in

the Permian Basin, was based in and performed material services in Ector County and

Midland County, and performed material services in the Haynesville, Eagle Ford, Brazos

River Valley, Powder River, and Bakken Basins, as well as in Webb County.

          71.     The Permian Basin affects the following Texas counties: Andrews, Borden,

Brewster, Cochran, Coke, Concho, Cottle, Crane, Crockett, Crosby, Culberson, Dawson,

Dickens, Ector, Edwards, El Paso, Fisher, Floyd, Gaines, Garza, Glasscock, Hale,

Hockley, Howard, Hudspeth, Irion, Jeff Davis, Loving, Lubbock, Lynn, Martin,

McCulloch, Midland, Mitchell, Motley, Nolan, Pecos, Reagan, Reeves, Schleicher,

Scurry, Sterling, Stonewall, Sutton, Terrell, Terry, Tom Green, Upton, Val Verde, Ward,

Winkler, and Yoakum. The Permian Basin also affects the following New Mexico

counties: Eddy and Lea.

          72.     Since August 2019, Bertrand had direct or indirect responsibilities for

and/or had access to Confidential Information with respect to KES’s business in the

following basins and plays: Permian, Haynesville, Eagle Ford, Brazos River Valley,

Powder River, and Bakken Basins.




97
     See Exh. A-1 p. 14 ¶ 4.c.iii (emphasis added).


                                            Page 25 of 31
                Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 26 of 31




          73.     Bertrand’s new employer, Axis, maintains a presence and operations in the

following basins and plays: Bakken, Eagle Ford, Haynesville, Marcellus, Permian, and

SCOOP / STACK.

          74.     As a proximate result of Bertrand’s actions, KES will suffer, and continue

to suffer, harm which cannot be adequately compensated by monetary damages alone.

          75.     Under the Agreement, Bertrand agreed that KES was permitted to enforce

the covenants of the Agreement, in the event of a breach, by injunctions and restraining

orders, in addition to other rights and remedies available to KES at law and equity.

          6. Specific Performance. Because of the difficulty of measuring economic
          losses to the Company and its subsidiaries as a result of a breach of the
          foregoing covenants, and because of the immediate and irreparable damage
          that would be caused to the Company and its subsidiaries for which it
          would have no other adequate remedy, the Participant agrees that the
          Company and each of its subsidiaries shall be entitled to enforce the
          foregoing covenants, in the event of a breach, by injunctions and restraining
          orders and that such enforcement shall not be the Company’s or its
          subsidiaries’ exclusive remedy for a breach but instead shall be in addition
          to all other rights and remedies available to the Company and its
          subsidiaries, at law and equity. 98

          76.     Monetary damages will not fully compensate KES for Bertrand’s breaches.

KES will suffer irreparable harm if the Court does not enter a temporary restraining order

and preliminary injunction against Bertrand, as set forth, infra, paragraph 80.

                                      COUNT V - AXIS
                         Tortious Interference with Existing Contract

          77.     KES incorporates by reference the preceding paragraphs of this Original

Complaint as if fully set forth herein.


98
     See Exh. A-1 p. 14 ¶ 6.


                                          Page 26 of 31
            Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 27 of 31




      78.     Bertrand and Key Energy Services, Inc. are parties to the Agreement which

is a valid and enforceable contract subject to inference. Axis is not a party to the

Agreement.

      79.     Axis willfully and intentionally interfered with the Agreement, by, among

other things, employing Bertrand to compete with KES in the Market Area (as defined in

the Agreement). As a result of Axis’s tortious conduct, KES has suffered and continues

to suffer damages.

                                INJUNCTIVE RELIEF

      80.     KES respectfully prays that the Court enter a temporary restraining order,

preliminary injunction, and permanent injunction against Bertrand and any one acting in

concert with him, including Axis, as follows:

              a.     Requiring Bertrand to immediately return and deliver to KES all
                     KES Confidential Information (defined below) and KES Trade
                     Secrets (defined below) that originated from KES or was acquired
                     by or disclosed to Bertrand during his employment with KES.

                     i.    “KES’s Confidential Information” means documents and
                           information that (i) originated from; (ii) were acquired by or
                           disclosed to Bertrand during his employment with any KES
                           entity; or (iii) relate to the business or properties, products or
                           services of KES reflecting:

                           1.     KES personnel and those employees’ names, roles,
                                  hire dates, statues, annual salaries, and changes in
                                  salaries;

                           2.     KES work logs and labor employed at KES sites;

                           3.     KES organizational charts;

                           4.     KES vendor receipts; and

                           5.     KES vendor pricing.


                                      Page 27 of 31
Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 28 of 31




       ii.    “KES’s Trade Secrets” means documents and information
              that (i) originated from; (ii) were acquired by or disclosed to
              Bertrand during his employment with any KES entity; or
              (iii) relate to the business or properties, products or services
              of KES reflecting:

              1.     KES well plugging specifications;

              2.     KES common operating guidelines;

              3.     KES processes, and procedures for performing KES
                     services;

              4.     KES customer lists, contact information, and work
                     history with KES;

              5.     KES specifications for specific customer wells;

              6.     KES vendor and supplier lists;

              7.     KES vendor and supplier expenses and history with
                     KES;

              8.     KES’s financial information about KES operations;

              9.     KES revenue projections;

              10.    KES revenue data and reports;

              11.    KES pricing sheets, pricing information, and pricing
                     strategies;

              12.    KES profit and loss statements (by customer, business
                     line, KES entity, and for the Company overall);

              13.    KES expenses, materials costs, and labor costs;

              14.    KES customer bids, proposals, and bid methodologies;

              15.    KES labor, inspection, and equipment rates;

              16.    KES terms and conditions;

              17.    KES collection terms;

              18.    KES business plans and commercial strategies;


                         Page 28 of 31
Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 29 of 31




                   19.    KES customer mixes;

                   20.    KES customer weight (i.e., attribution of revenue to
                          individual customers);

                   21.    KES business cases;

                   22.    KES staffing strategies for completion yard(s); and

                   23.    KES Project AFE Requests.

  b.         Requiring Axis and Bertrand to preserve, and not destroy, delete or
             alter all physical copies and electronically stored KES Confidential
             Information and KES Trade Secrets.

  c.         Requiring Axis and Bertrand provide any electronic device Bertrand
             used while employed by KES, to a third-party forensic vendor,
             RICOH USA, for electronic imaging, including the following
             devices:

         i.        Storage        Device:      USB              DISK            2.0,
                   Serial #: 070192E05BB2A629;

        ii.        Storage        Device:     USB               DISK            2.0,
                   Serial #: 070192EF2BEAA862;

       iii.        Storage          Device:         General               UDisk,
                   Serial #: 404291539352803987500;

       iv.         Storage      Device:   General        USB      Flash     Disk,
                   Serial #: 000000000000020C; and

        v.         Storage      Device:   Kingston     DataTraveler             2.0,
                   Serial #: 899801162008011514251E58.

  d.         Enjoining Axis and Bertrand from, using or disclosing to any person
             or entity KES Confidential Information and KES Trade Secrets.

  e.         Until a hearing on Plaintiff’s Application for Preliminary Injunction
             or other Order amending the temporary restraining order, enjoining
             Bertrand from engaging in or carrying on in competition of KES’s
             Services (defined below) to customers in the Restricted Area
             (defined below).




                              Page 29 of 31
            Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 30 of 31




                     i.     “Restricted Area” means Midland County, Ector County,
                            Webb County, and the Bakken, Eagle Ford, Haynesville,
                            Permian, and Powder River Basins.

                    ii.     “Services” means the well plugging and abandonment,
                            remedial cementing, acidizing services, completions, and salt
                            water disposal services that Bertrand performed for KES
                            during his employment with the Company.

              f.     Until a hearing on Plaintiff’s Application for Temporary Injunction
                     or other Order amending this TRO, enjoining Bertrand, from
                     providing Services in the Restricted Area for any KES customer
                     identified in the KES Trade Secrets

              g.     Until a hearing on Plaintiff’s Application for Temporary Injunction
                     or other Order amending the temporary injunction order, enjoining
                     Bertrand from soliciting, canvassing, approaching, encouraging,
                     enticing, or inducing any employee terminate his, her, employment
                     with KES.

                                PRAYER FOR RELIEF

       WHEREFORE, Key Energy Services, Inc. and Key Energy Services, LLC

respectfully request that this Court award the following:

       1.     A temporary restraining order and preliminary injunction against Bertrand
              and Axis in the form specified above and stated in the Application for
              Temporary Restraining Order and Temporary Injunction.

       2.     A permanent injunction enforcing the aforementioned relief;

       3.     A money judgment for all actual damages sustained by KES in an amount
              to be proved at trial;

       4.     Reasonable and necessary attorney’s fees and costs of this action;

       5.     Costs of court incurred by KES;

       6.     Pre-judgment and post-judgment interest on the above amounts; and

       7.     Such other and further relief as the Court may deem just and proper either
              in law or in equity.




                                       Page 30 of 31
          Case 7:21-cv-00139 Document 1 Filed 08/17/21 Page 31 of 31




Dated: August 17, 2021

                                    Respectfully Submitted,

                                    WEYCER, KAPLAN, PULASKI &
                                    ZUBER, P.C.

                                    By: /s/ Mark J. Levine
                                        Mark J. Levine
                                        State Bar No. 00791102
                                        mlevine@wkpz.com
                                        Megan R. Brannigan
                                        State Bar No. 24092166
                                        mbrannigan@wkpz.com
                                        24 Greenway Plaza, Suite 2050
                                        Houston, Texas 77046
                                        Telephone: (713) 961-9045
                                        Facsimile: (713) 961-5341

                                    -- and –

                                    ATKINS, HOLLMANN, JONES,
                                    PEACOCK, LEWIS & LYON, INC.

                                        Murray A. “Trey” Crutcher, III
                                        State Bar No. 24028169
                                        3800 E. 42nd Street, Suite 500
                                        Odessa, Texas 79762
                                        Telephone: (432) 363-1300
                                        Facsimile: (432) 363-1310
                                        tcrutcher@odessalawfirm.com

                                    ATTORNEYS FOR PLAINTIFFS
                                    KEY ENERGY SERVICES, INC. AND
                                    KEY ENERGY SERVICES, LLC




                                 Page 31 of 31
